Citation Nr: 1139040	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Dysthymic disorder had its onset during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, dysthymic disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran testified before the undersigned Veterans Law Judge at hearing in August 2011.  A transcript of that hearing is of record.  At the hearing, the Veteran indicated that were the Board to award service connection for dysthymic disorder, such action would satisfy his appeal on the psychiatric disability claim.  As such, the grant of service connection for dysthymic disorder constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service treatment records show no diagnosis of a psychiatric disorder.  The Veteran's DD Form 214 shows that the Veteran's served aboard the USS Peoria.  Although he was awarded various medals, none are ones that VA recognizes as conclusive evidence of participation in combat.

In an August 2007 statement, the Veteran reported in-service stressors that included the stress of combat duties; the possibility of the ship sinking; constantly being in range of scud missiles; having to wear a chemical outfit; and feeling claustrophobic and confined on the ship.  In another August 2007 statement, the Veteran reported that he had severe depression during and after he left service.  He stated that he began drinking heavily after service and would consistently lose jobs over the years.  

In another statement that was also submitted in August 2007, the Veteran's father wrote that after the Veteran was discharged from service he was never the same and was an altogether different person.  The Veteran's father reported that he became reclusive and short of patience.  He began keeping very late hours, became messy and slept and drank a lot.  He also reported that the Veteran lost many jobs and had gaps of employment. 

A private treatment record dated in December 2007 shows a diagnosis of depression and suspected bipolar disorder.  

The Veteran underwent a VA psychiatric examination in November 2010.  At the examination, he reported that beginning in 1987 he had a feeling of discomfort around people.  He reported that he did not feel as though he "fit in" in high school and only had a few friends.  He reported that his symptoms fluctuated in service, but worsened after he got out.  The Veteran indicated that during service he received a disciplinary infraction for fighting, experienced adjustment problems, had difficulty getting along with people, and did not like to work at tasks outside his usual duties.  He also reported that after service he had multiple arrests for assault and battery, threats, driving under the influence and more.  He also reported having multiple jobs from 1993 to 2006 for varying lengths of time that ranged from six months to one and a half years.  He stated that he was fired or laid off from these jobs and that the relationships with most of his employers were fair to poor.  He reported current symptoms of moderate to severe anxiety, depression, intermittent binge drinking, and lack of motivation.  He reported that these symptoms affected his daily functioning, which results in social avoidance, conflict with others, multiple arrests, and an inability to work.  The Veteran reported stressful events during service such as believing that he could be killed or injured from an attack on his ship.  He also occasionally felt fear and helplessness, specifically when the sea was rough and he feared the boat would capsize.  The examiner provided an AXIS I diagnosis of dysthymic disorder and an AXIS II diagnosis of personality disorder not otherwise specified, with avoidant, schizotypal and antisocial features.  The examiner opined that the Veteran did not have PTSD as he does not meet the diagnostic criteria.  The examiner further opined that it is unclear as to whether there is a direct relationship between the Veteran's experiences in the military and his subsequent difficulties functioning.  However, she noted that it is at least as likely as not, based on the Veteran's pre-military functioning, that he would have had the difficulties he has had, even without his military experiences.

At his August 2011 hearing before the Board, the Veteran testified that he was stationed in combat area of operations transporting Marines back and forth during the first Gulf War; specifically in Desert Shield and Desert Storm.  He reported that his military service in the Gulf area was an anxious period for him as he was nervous all the time and worried that his ship was going to sink if it got hit by scud missiles.  He indicated that he reacted poorly to the stress.  He also testified that he could not sleep if the ship was doing training drills and that he could not handle the extensive chemical drills which involved wearing masks and the suits.  He stated that he had a few fights in service, including a physical fight with his supervisor, although these incidents were not reported.  The Veteran further testified that he had a hard time transitioning into civilian life after service and did not work for a long time (one and a half years) during which he was really depressed, very unhappy and confused.  He reported that the longest job he has been able to hold since service lasted for one and a half years, but he was terminated because of his psychiatric issues and insubordination.  He later clarified to the Veterans Law Judge that he worked sporadically for one and a half years.  He also indicated that he currently receives Social Security benefits for a psychiatric disability. 

The Board finds that service connection for dysthymic disorder is warranted.  A current disability is established as a VA examiner diagnosed the Veteran with dysthymic disorder and a private physician diagnosed him with depression.  Dysthymia is a type of chronic mild depression.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED., American Psychiatric Association (1994) (DSM-IV).  The Veteran has provided testimony that he experienced depression, in addition to anxiety and nervousness, during active duty service, immediately thereafter, and presently.  He is competent to report the nature and onset of his depression symptoms as this is certainly capable of lay observation.  Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his testimony in this regard is considered credible.  Caluza, 7 Vet. App. 511 (1995).  Therefore, an in-service event has been established.  

The Veteran has credibly reported a continuity of depression following service, and he is competent to do so.  His hearing testimony, as well as his statements to the VA examiner, is corroborated by the competent and credible statement provided by his father in August 2007.  His report of a continuity of symptoms is positive evidence in favor of a nexus.  After careful consideration, the Board finds that the November 2010 VA opinion is too speculative in nature to provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is left only with the Veteran's competent and credible report of a continuity of symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board therefore finds that the evidence supports finding that his current depressive disorder had its onset during service with continuity since.  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the Veteran is entitled to service connection for dysthymic disorder.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).   


ORDER

Service connection for dysthymic disorder is granted.


REMAND

The Veteran seeks service connection for headaches.  He contends that his headaches are not migraines, but rather sinus headaches.  At a hearing before the Board in August 2011, the Veteran testified that he has had sinus headaches since service, specifically after returning from Desert Storm.  The Board finds that the Veteran's testimony at his August 2011 hearing, and the evidence of record, raises a claim of entitlement to service connection for a sinus disorder, to include sinusitis.  The issue of entitlement to service connection for sinusitis is inextricably intertwined with the Veteran's pending certified appeal of entitlement to service connection for headaches (to include sinus headaches).  Thus, as these issues must be considered together, a decision by the Board on the claims would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Service treatment records show that in January 1991 the Veteran complained of his sinuses hurting for one week.  He was diagnosed with a muscle contraction headache.  The service records also show that between September 1990 and May 1992 the Veteran was treated on five occasions for various symptoms that were variously diagnosed as upper respiratory infection, viral infection, viral pharyngitis, and a viral syndrome.  The treatment records do not reflect clinical findings of sinusitis or complaints of sinus pain.  An August 1992 separation examination was negative for a diagnosed headache disorder or sinusitis.  The Veteran denied having severe or frequent headaches on his Report of Medical History.

Post-service private treatment records show that the Veteran was treated for recurrent headaches in December 2010.  He reported that he had recurrent headaches located over his sinuses and frontal region for years.  The examining physician diagnosed acute headache and acute sinusitis; however, he also noted that the Veteran likely had recurrent sinusitis based on his symptoms.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to whether his claimed headaches are related to military service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds it necessary to remand this claim to allow for an examination.  

Further, the RO must ensure that any and all pertinent VA treatment records are associated with the record.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the November 2010 VA psychiatric examination report reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Although the Veteran reported that he was awarded SSA disability benefits due to his psychiatric disability, on remand, the Board finds that VA should to attempt to obtain and consider those SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010)38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed headache and sinus conditions.  Any records that are not currently included in the claims file should be obtained.  After securing any necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran.  

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his headache and sinus conditions.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted and the veteran must be informed in writing.  

4.  After any additional medical records are obtained, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his headache and sinus conditions.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide an opinion as to whether the Veteran's symptoms of chronic headaches are attributable to a known clinical diagnosis.  

The examiner should then opine as to whether it is at least as likely as not that any current headache and sinus disorders found on examination had their onset during service or are otherwise related to active service.  

The examiner is advised that the Veteran is competent to report his history and that his report must be considered in formulating the requested opinions.  Further, all findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Readjudicate the appeal, including the intertwined claim of service connection for a sinus disorder, to include sinusitis.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


